DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amante (US 2008/0264531) in view of Leiserson (4,463,789).
Claims 1, 5 and 11
Amante discloses a device pouch (10) comprising a compression-fit/stretchable material (see [0025]) structured and capable to receive and having an aspect ratio calculated to fit a type of mobile device having a specific size, such that when a mobile device of the specific size is inserted into the device pouch, the compression-fit material operates and capable to enclose all but a top portion of the mobile device, leaving notification messages displayed at the top portion of the device visible to a human user.  Amante discloses the device pouch could be made from transparent material (see [0021]).  The device pouch of Amante is capable of carrying a mobile device in which messages displayed would be visible by a user through the transparent walls of the device pouch.  Amante further discloses the device pouch capable to compress around a surface of the 
Claims 2 and 3
Amante further discloses the opening comprises the band (12) constructed and capable to hold the opening in an open position, the form-retaining band consisting of an elastic material (see figure 2 and [0016]).
Claim 4
Amante further discloses the band is constructed and capable to fit more tightly against a mobile device than the compression fit material of the device pouch by the fact that the width of the area of the elastic band is narrower than the width of the area in the closed bottom.
Claim 6
Amante further discloses the device pouch comprises a storage pouch (defined by 20 or pockets) comprising a storage pouch opening sized to hold small personal items (see [0019] and [0023]).
Claim 7
Amante further discloses the device pouch is reversible and allows for concealing the storage pouch inside the device pouch (see [0022]).

Amante discloses the device pouch is made from stretchable material able to accommodate handbags of various sizes, wherein the device pouch is not limited in size and can be used to carry additional items if needed (see [0025]).  Amante discloses the device pouch comprises a pocket used for storing cell phones (see [0023]).  Amante does not disclose the specific measurement for the device pouch.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amante having the desired measurements, i.e. 3.75 inches by 2.5 inches, depending on the size of the and/or amounts of bags to be carry and/or stored within the device pouch.
Claim 15
Amante further discloses the device pouch comprising a protective lining/pliable trim piece (13) positioned along an edge of the device pouch (see [0016] and [0020]) and capable to protect a mobile device from an impact.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amante (US 2008/0264531) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Lazzara (US 2019/0104831).
Amante does not specifically disclosed the compression-fit/stretchable material is a spandex-type material.  However, Lazzara discloses a holster for an electronic device, the holster made from water resistant stretchable material, such as spandex (see [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device pouch of Amante being .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amante (US 2008/0264531) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Bradberry (US 10,285,479).
Amante does not disclose the device pouch comprising one or more connection openings.  However, Bradberry discloses a pouch organizer for receiving an electronic device, the pouch organizer comprising plurality of openings (16) for allowing connection of accessories of the electronic device while the electronic device remains inside the device pouch (see figure 1 and column 2 lines 28-30 and lines 56-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device pouch of Amante including apertures for electrical cords as taught by Bradberry for allowing connection of accessories to electronic devices carried within the device pouch.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amante (US 2008/0264531) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Entner (US 2008/0156605).
Amante does not disclose the strap including at least one strap opening.  However, Entner discloses a bag comprising a strap with an opening and a channel extending through the opening for passing a wire connected to an electronic device enclosed within the bag (see figure 1 and [0007] or the wire connected to headphones hanging from the strap (see figure 2 and [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amante (US 2008/0264531) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Swan (US 2019/0038007).
Amante discloses the strap is made from compression-fit/elastic material (see [0016]).  From the argument that elastic material is not a compression-fit material, Swan discloses straps (140 or 118) could be made from one or more materials, such as Spandex, as one of them (see [0085] and [0127]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Amante being made from Spandex material as taught by Swan for better fitment of the strap and the device pouch to the body of the user.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that the device pouch of Amante is neither design nor capable to hold a mobile device, the examiner disagrees.  Amante discloses the device pouch including an interior surface capable of holding any article that fits within the interior of the device pouch.  Furthermore, Amante discloses the device pouch includes pockets attached to the outer surface design to hold cell phones, therefore if the pockets can hold cell phones, then the interior of the device pouch also is capable of holding a mobile device.  The examiner points out that the limitations of claim 1 reciting “a device pouch…structured to reciive and having an aspect ratio calculated to fit a type of mobile device” only .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736